Schuchat, Herzog & Brenman, LLC Julie A. Herzog Attorney at Law Direct: 303-295-9707 jherzog@shblegal.com May 11, 2012 Via Edgar and Facsimile Ms. Heather Clark Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:Motor Sport Country Club Holdings, Inc., a Nevada corporation (“Registrant”) Current Report on Form 8-K Filed April 20, 2012 File No. 000-31683 Dear Ms. Clark: On behalf of the Registrant, we respond as follows to your letter dated April 27, 2012 relating to the Registrant’s Current Report filed on Form 8-K (000-31683) on April 20, 2012 (the “Form 8-K”). Please note that, for the Staff’s convenience, we have recited each of the Staff’s comments in italicized text and provided our response immediately thereafter. Comments and Responses: 1.Please revise your Form 8-K to clarify the financial statements that should no longer be relied upon and the amendments you plan to file.In this regard, we note from the first paragraph that the December 31, 2010 annual financial statements, quarterly financial statements within 2010, and first three quarters of 2011 should no longer be relied upon.However, we note from the second paragraph that only the first two quarterly reports from 2010 and the third quarterly report of 2011 will be amended despite the fact that the first paragraph states that all 2010 quarterly financial statements, 2010 annual financial statements, and all 2011 quarterly financial statements should no longer be relied upon. 1 The Registrant has amended the Form 8-K to clarify that it will be amending the fourth quarter and year-end financial statements for fiscal year 2010 and the financial statements for each of the first, second and third quarters of fiscal year 2011 and to further clarify the exact nature of the issues requiring the restatement.As such, the corresponding Annual Report on Form 10-K for fiscal year 2010 and the Quarterly Reports on Form 10-Q for the first, second and third quarters of fiscal year 2011 will be amended appropriately.The Registrant is filing the corresponding amended Form 8-K/A in conjunction with this letter.For your convenience we have attached a marked copy of the Form 8-K/A reflecting changes from the original filing. 2.In a related matter, we note that you intend to file restated financial statements.Please tell us how, and when, you will file them. The Registrant intends to file the amended periodic reports discussed in Item 1 above and the corresponding restated financial statements by May 31, 2012. 3.When you amend your periodic reports to file your restated financial statements, describe the effect of the restatement on the officers’ conclusions regarding the effectiveness of the Company’s disclosure controls and procedures.See Item 307 of Regulation S-K.If the officers conclude that the disclosure controls and procedures were effective, despite the restatement, describe the basis for the officers’ conclusions. The Registrant hereby confirms that when it amends its periodic reports to file restated financial statements, it will include revised disclosure on its officer’s conclusions regarding the effectiveness of the Company’s disclosure controls and procedures substantially in the form below under Item 4 of its amended Quarterly Reports on Form 10-Q/A and Item 9A of its amended Annual Report on Form 10-K/A, as applicable: “Based on our evaluation,our Chief Executive Officer has concluded that, as of the end of the period covered by this Report, our disclosure controls and procedures were not effective due to their failure to adequately address a significant deficiency in our internal controls over financial reporting.The deficiency occurred when our Chief Executive Officer, the Company’s sole officer and employee, failed to provide certain invoices from vendors with charges that he disputed to the Company’s accountant, leaving estimated liabilities for those invoices unrecorded in the Company’s books.An additional issue arose when, due to conflicting understandings of our Chief Executive Officer and the Company’s accountant, the expense associated with shares of Company stock issued to a former (now deceased) Company officer was not recorded when the shares were issued.The Company’s disclosure controls and procedures failed to detect errors in disclosure arising from these unrecorded items and information included in the affected financial statements was thus incorrect. Our Chief Executive Officer has corrected the weakness in the disclosure controls and procedures and will provide the Company’s accountant with all invoices and information regarding stock issuances so that it can identify and record such transactions accordingly and ensure adequate and accurate disclosure of material information.Management will continue to monitor and evaluate the effectiveness of our disclosure controls and procedures and our internal controls over financial reporting on an ongoing basis and is committed to taking further action and implementing improvements as necessary.” 4.Please amend your 8-K to include a corrected accountant’s letter.In this regard, we note that the accountant’s letter refers to your form 8-K dated April 18, 2012 and the Item 4.02 actually filed is dated April 13, 2012. The corrected accountant’s letter is included with the amended Form 8-K filed in accordance with Item 1 above. Attached hereto please find an acknowledgement of the Registrant as to certain facts and circumstances as requested by your letter. I believe that this responds to all of the Staff’s comments.Please do not hesitate to contact me if you have any further questions or comments regarding the Form 8-K.I can be reached by telephone at 303-295-9707. Sincerely, /s/ Julie A. Herzog Julie A. Herzog 2 May 8, 2012 Via Edgar Ms. Heather Clark Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Motor Sport Country Club Holdings, Inc., a Nevada corporation (“Registrant”) Current Report on Form 8-K Filed April 20, 2012 File No. 000-31683 Dear Ms. Clark: This statement is included in response to your letter dated April 27, 2012 relating to the Registrant’s Current Report filed on Form 8-K (000-31683) (the “Form 8-K”).In connection therewith, the Registrant acknowledges that: 1. The Registrant is responsible for the adequacy and accuracy of the disclosure in the Form 8-K; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Form 8-K; and 3. The Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Claus Wagner Claus Wagner 3 United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 13, 2012 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada
